Mr. JUSTICE GEORGE J. MORAN, dissenting: I disagree with the majority’s interpretation of the effect of Buschmann v. Walsh, 120 Ill. App. 2d 242, 256 N.E.2d 882. That decision is treated as though it has only stare decisis effect on the instant case and is distinguished on the basis that a judgment of default was entered after Walsh’s election to stand on her section 48 motion. I believe it is error to treat that earlier decision as merely a precedent which may or may not be followed. That case stemmed from exactly the same proceeding giving rise to the controversy in this case. In addition, the contentions made in the section 72 petition in the earlier case were nearly identical to those made in this case. The order of the trial court defaulting Walsh in the prior case went to the essence of her entire petition for tax deed which affected petitioner in this case. In the appeal of the earlier case this court made the following conclusions: “The petition alleged, and the record bears out that the alleged judgments upon which respondent relied to bar the action were void. The petition further alleged and the record bears out that there was a fraudulent misrepresentation of facts and fraudulent concealment with reference to unknown owners to the court issuing the order for a tax deed and alleged affirmative action and a wrongful intent and pattern of deception and a scheme to deprive petitioners of their property.” (120 Ill. App. 2d 242, 247.) The majority correctly characterizes the tax deed proceeding as one purely in rem and not in personam since the proceeding is affecting interests in property. (See Spokane County ex rel. Sullivan v. Glover, 2 Wash. 2d 162, 97 P.2d 628.) In declaring the entire tax deed proceeding void for fraudulent misrepresentation and fraudulent concealment, the trial court in Buschmann affected the interests in all the property involved. Since the entire judgment was declared void, that earlier decision is binding on us in this case. We are bound by our former decision even though we might decide the case differently now.